Citation Nr: 0838604	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  00-04 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for the service-
connected residuals of brain trauma, currently rated as 30 
percent disabling.  

2.  Entitlement to an increased, compensable evaluation for 
the service-connected pterygium of the right eye.  

3.  Entitlement to an increased evaluation for the service-
connected diplopia, currently rated as 20 percent disabling.  

4.  Entitlement to service connection for a claimed left knee 
condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The veteran served on active duty from April 1953 to April 
1957.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from May 1999, September 2006 and February 
2007 rating decisions of the RO that increased the evaluation 
for the service-connected residuals of brain trauma to 30 
percent disabling, denied a compensable evaluation for the 
service-connected pterygium of the right eye, denied an 
evaluation in excess of 20 percent for the service-connected 
diplopia, and denied service connection for a left knee 
condition.  

In April 2001, the veteran's claims for higher evaluations 
for the service-connected residuals of brain trauma and 
pterygium of the right eye had been remanded by the Board for 
additional development and adjudication.  

The issues of higher evaluations for the service-connected 
residuals of brain trauma, pterygium of the right eye, and 
Diplopia are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a left knee condition in service or for 
many years thereafter.  

2.  The currently demonstrated left knee weakness and any 
residuals of a previous arthroscopy and partial meniscectomy 
are not shown to be due to an injury or other incident of the 
veteran's period of active duty.  



CONCLUSION OF LAW

The veteran does not have a left knee disability manifested 
by weakness or the residuals of a previous arthroscopy and 
partial meniscectomy due to disease or injury that was 
incurred in or aggravated by active service; nor may any 
arthritis be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  

By way of letters dated in November 2006 and May 2007, the 
veteran was furnished notice of the type of evidence needed 
in order to substantiate his claim, including notice that a 
disability rating and effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was also generally informed that he should send 
to VA evidence in his possession that pertains to the claim 
and advised of the basic law and regulations governing the 
claim, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the claim.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claim, and he was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on his behalf.  

For these reasons, the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  In 
particular, the information and evidence associated with the 
claims file consists of the veteran's service records, post-
service treatment records and reports, VA examinations, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claim and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Entitlement to service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a year following 
discharge from service.  38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

In this case, the veteran asserts that he has a left knee 
disorder due to an injury sustained in 1953 during service.  

However, a careful review of the veteran's service treatment 
records shows that they are negative for complaints or 
findings of a left knee condition.  At the time of separation 
examination from service, the veteran denied having or ever 
having had a 'trick' or locked knee or a bone, joint or other 
deformity.  There is also no indication of a left knee 
condition within one year of discharge.  

The veteran's post-service medical records indicate 
complaints of left knee pain.  In April 1988, he was seen at 
a VA medical facility with complaints of left knee pain, 
clicking and popping.  He was noted to have history of a left 
knee arthroscopy and partial meniscectomy in 1985.  The X-ray 
studies at that time showed decreased joint space with a 
residual scar.  The impression included that of degenerative 
joint disease.  

When examined for VA in April 1999, the veteran related a 
history of significant knee surgery secondary to a meniscal 
tear.  

A February 2005 treatment note indicated that the veteran had 
recently been the victim of a street assault.  He had been 
treated for a concussion, as well as for right shoulder and 
left knee pain.  

Other recent treatment records indicate unremarkable left 
knee.  A December 2006, VA fee basis examination noted mild 
left knee weakness, but indicated that this was in connection 
with a nonservice-connected cerebrovascular accident.  

In light of the foregoing, the evidence preponderates against 
a finding that the veteran has a left knee disability due to 
his period of active service.  The treatment records do not 
indicate a left knee condition in service or for many years 
thereafter, and the post-service medical records do not 
support a finding that any current left knee disability can 
be causally linked to any event of his service.  See also 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (without 
medical evidence indicating that the veteran currently 
suffers from a disability, the claim of service connection 
for such condition cannot be sustained).  

The veteran, as a lay person, is not competent offer an 
opinion as to medical diagnosis or etiology, such questions 
requiring particular expertise.  38 C.F.R. § 3.159(a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

His current assertions of having had a left knee injury in 
service are not supported by other evidence in the record, 
including his own reports denying ever having had any  knee 
problem at the time of his separation.  Other history 
obtained from the veteran indicated that he had undergone 
left knee surgery in 1985, but provided no basis for linking 
this to an injury during active duty.  

Accordingly, on this record, the Board finds that the 
evidence preponderates against the claim of service 
connection for a left knee disorder.  


ORDER

Service connection for a left knee disorder is denied.  


REMAND

For the reasons set forth hereinbelow, the veteran's claims 
for higher evaluations the service-connected residuals of 
brain trauma, the pterygium of the right eye, and diplopia 
must be remanded for additional development and adjudication.  

First, the RO denied an evaluation in excess of 20 percent 
for diplopia in a September 2006 rating action.  In an 
October 2006 statement, the veteran indicated that he wished 
to file for increased compensation for diplopia.  This 
statement may be construed as a Notice of Disagreement with 
regard to the September 2006 decision.  

As the RO has not furnished the veteran with a Statement of 
the Case that addresses the issue of a higher evaluation for 
his service-connected diplopia, a remand is warranted for 
clarification.  38 C.F.R. § 20.201, 20.300-301;  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also 
Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).  

Next, with respect to the claims for higher evaluations for 
the residuals of brain trauma and pterygium of the right eye, 
the Board notes that, for increased-compensation claims, 
section 5103(a) requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation, to include competent 
lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, at 
42-43.  

In this case, the veteran was not provided notice of what is 
required under of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) in order to establish a higher evaluation for the 
service-connected residuals of brain trauma and pterygium of 
the right eye, nor was the veteran given notice that conforms 
to the requirements of Vazquez-Flores in connection with 
these claims.  

In this regard, the Board also notes that, when the veteran's 
claims were previously before the Board in April 2001, they 
were remanded for further development.  In doing so, the 
Board directed that the RO review the claims file and ensure 
that all notification and development action required by the 
Veterans Claims Assistance Act (VCAA) of 2000 be completed.  

Upon remand, therefore, the RO should provide full VCAA 
notice as set forth in Vazquez-Flores in connection with the 
veteran's claims for increase rating.  See also Stegall v. 
West, 11 Vet. App. 268, 271 (1998).   

Accordingly, the remaining matters are REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran, and 
his representative, if any, a letter that 
contains a notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes (i) notification that, to 
substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disability and the effect that worsening 
has on the claimant's employment and 
daily life, (ii) notice of the 
requirements for higher evaluations under 
the Diagnostic Codes that pertain to the 
veteran's service-connected disabilities, 
(iii) notice that an increased rating 
will be determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent (depending on the 
disability involved), based on the nature 
of the symptoms of the condition for 
which disability compensation is being 
sought, their severity and duration, and 
their impact upon employment and daily 
life, and (iv) examples of the types of 
medical and lay evidence that the 
claimant may submit (or ask the Secretary 
to obtain) that are relevant to 
establishing entitlement to increased 
compensation, to include competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.  Vazquez-
Flores v. Peake, 22 Vet.App. 37 (2008).  

3.  After completing any necessary 
development indicated by the veteran's 
claims file, the RO should readjudicate 
the veteran's claims for increase for 
the service-connected residuals of 
brain trauma and pterygium of the right 
eye in light of all the evidence of 
record.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished 
with a Supplemental Statement of the 
Case and afforded an appropriate 
opportunity for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  


 Department of Veterans Affairs


